ORDER
PER CURIAM.
Defendant, Ervin Lampley, appeals from judgments of conviction, after a jury trial, of two counts of sodomy of a child less than fourteen years old. The trial court sentenced defendant to two concurrent thirteen year terms of imprisonment.
No jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25.
Defendant also appeals from the denial of his Rule 29.15 motion, after an evidentiary hearing. The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).